Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00385-CV


    NORTH DAKOTA PIPELINE COMPANY LLC D/B/A NDPL LLC,
                        Appellant

                                        V.

                     SPIRE STL PIPELINE, LLC, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-68374


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 19, 2018. On January 6,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2